08/01/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0189


                                            DA 22-0189


DANNY LEE WARNER, JR.,                                                  AUG 0 1 2022
                                                                      Bowc-3n Gretrr wvooci
                                                                    Clerk of Supreme Court
                                                                       State of Montana
                Petitioner and Appellant,

          v.                                                         ORDER

 STATE OF MONTANA,

                Respondent and Appellee.



       Upon consideration of Appellant Danny Lee Warner's motion for extension of time
to file his opening brief, and good cause appearing,
      IT IS HEREBY ORDERED that is Appellant is granted an extension of time to and
including September 8, 2022, within which to prepare, file, and serve the opening brief on
appeal.
      Dated this         day of-Jai-3,72022.
                                                   For the Court,